This is an action in damages to recover $600, resulting from a collision between plaintiff's truck and a road grader being operated by the state in highway repair work. The negligence upon which the action is based consists in the grader being driven upon the left side of the road, and also in the omission of danger signals or warnings to travelers on the road.
The collision was on the Lewiston Hill within the Lewiston Highway District. The state had taken over such control, operation and maintenance of this highway as is authorized by C. S., sec. 1577. For ten years the state had exclusively maintained this highway.
We do not deem it necessary to minutely define the control and jurisdiction remaining in local highway districts over roads within their boundaries after being thus taken over by the state.
In this case negligence is the gist of the cause of action. The negligence complained of was the negligence of state employees lawfully upon the road in the act of repairing it. They were operating state owned implements. The highway *Page 508 
district did not hire them. It could not discharge them. It had no control whatever over them. No authority is cited, and we are unable to conceive of a theory whereby the negligence of these employees can be imputed to the highway district. In this state highway districts may owe some duty to the public upon highways within their boundaries which have been taken over and are maintained by the state. Be that as it may, they are not liable for the negligent acts of the state's employees in performing the state's duty. (Weiher v. Phillips,103 Ohio St. 249, 133 N.E. 67.)
The judgment is affirmed, with costs to respondents.
Givens, C.J., and Lee and Varian, JJ., concur.